FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for the six month period ending: / / (a) or fiscal year ending: 12/31/12 (b) Is this a transition report?: (Y/N) N Is this an amendment to a previous filing? (Y/N) N Those items or sub-items with a box"_" after the item number should be completed only if the answer has changed from the previous filing on this form. 1 . A. Registrant Name: Principal Life Insurance Co. Separate Account B B. File Number: 811-2091 C. Telephone Number: 515-248-3842 2 . A. Street: The Principal Financial Group B. City: Des Moines C. State: IA D. Zip Code: 50392 Zip Ext. 2080 E. Foreign Country 3 . Is this the first filing on this form by Registrant? (Y/N) N 4 . Is this the last filing on this form by Registrant? (Y/N) N 5 . Is Registrant a small Business investment Company(SBIC)? (Y/N) N 6 . [If answer is "y" (yes), complete only items 89 through 110.] Is registrant a unit investment trust (UIT)? (Y/N) Y (If answer is "y" (Yes complete only items 111 through 132.] 7 . A. Is Registrant a series or multiple portfolio company? (Y/N) N B. How many separate series or portfolios did Registrant have at the end of the period. 125 . State the total dollar amount of sales loads collected (before reallowances to other brokers or dealers) by Registrant's principal underwriter and any underwriter which is an affiliated person of the principal underwriter during the current period solely from the sale of units of all series of Registrant ($000's omitted) $ 0 127. List opposite the appropriate description below the number of series whose portfolios are invested primarily (based upon a percentage of NAV) in each type of security show, the aggregate total assets at market value as of a date or near the end of the current period of each such group of series and the total income distriubtions made by each group of series during the current period (excluding distributions of realized gains, if any): Total Total Number of Assets Income Series ($ 's Distributions Investing omitted) ($000's omitted) - - - A. U.S. Treasury direct issue B. U.S. Government Agency C. State and municipal tax-free D. Public Utility Debt E. Brokers or dealers debt or debt of brokers' or dealer's parent F. All other corporate intermed. & long-term debt G. All other corporate short-term debt H. Equity securities of brokers or dealers or parents of brokers or dealers I. Investment company equity securities 1 5,359,642 J. All other equity securities K. Other securities L. Total assets of all series or registrant 131 . Total expenses incurred by all series of Registrant during the current reporting period ($000's omitted) $ 81,495 This report is signed on behalf of the registrant (or depositor or trustee) in the city of Des Moines and State of Iowa on the 26th day of February, 2013. Principal Life Insurance Company Separate Account B By: /s/ Charles M. Schneider Charles M. Schneider, Attorney Principal Life Insurance Company Witness: /s/ Joyce N. Hoffman Joyce N. Hoffman, Senior Vice President and Corporate Secretary Principal Life Insurance Company
